     Case 2:19-cv-00109-WBS-DMC Document 32 Filed 06/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL C. GREEN,                                   No. 2:19-CV-0109-WBS-DMC-P
12                            Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    NASARIA CHAMBERLAIN, et al.,
15                            Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion to compel access to legal copies.

19   See ECF No. 30.

20
21                                            I. BACKGROUND

22                   It is unclear what specific relief plaintiff seeks through this pending motion.

23   Plaintiff states that:

24                   Plaintiff motions the honorable court to order Defendant’s [sic] and their
                     agents to provide him access to legal copies that maintain the
25                   confidentiality of the legal documents prepared for the court in this action.
26                   ECF No. 30, pg. 1.
27   ///

28   ///
                                                         1
     Case 2:19-cv-00109-WBS-DMC Document 32 Filed 06/25/20 Page 2 of 3

 1                   The Court interprets plaintiff’s motion as a request that defendants photocopy

 2   legal documents and deliver them through a method that allows confidential papers to be opened

 3   and examined by defendants and prison personnel.

 4

 5                                              II. DISCUSSION

 6                   Because it is both unclear what specific relief plaintiff seeks and what irreparable

 7   harm he is likely to suffer in the absence of an injunction, plaintiff is not entitled to relief.

 8                   The legal principles applicable to requests for injunctive relief, such as a

 9   temporary restraining order or preliminary injunction, are well established. To prevail, the

10   moving party must show that irreparable injury is likely in the absence of an injunction. See

11   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

12   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser

13   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

14   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,

15   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

16   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an

17   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

18   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

19   however, issue an order against individuals who are not parties to the action. See Zenith Radio

20   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Moreover, if an inmate is seeking
21   injunctive relief with respect to conditions of confinement, the prisoner’s transfer to another

22   prison renders the request for injunctive relief moot, unless there is some evidence of an

23   expectation of being transferred back. See Prieser v. Newkirk, 422 U.S. 395, 402-03 (1975);

24   Johnson v. Moore, 948 F.3d 517, 519 (9th Cir. 1991) (per curiam).

25   ///

26   ///
27   ///

28   ///
                                                          2
     Case 2:19-cv-00109-WBS-DMC Document 32 Filed 06/25/20 Page 3 of 3

 1                   As mentioned above, it is unclear what relief plaintiff seeks through this motion.

 2   Plaintiff seeks “access to legal copies that maintain [] confidentiality,” however, plaintiff does not

 3   explain what this means. There is no description of specific misconduct on the part of any of the

 4   named defendants, nor their alleged agents. Plaintiff merely expresses a vague fear that his

 5   confidential legal documents are being read without providing further explanation. Additionally,

 6   plaintiff fails to demonstrate that he is likely to suffer irreparable harm. It is ultimately the

 7   moving party’s responsibility to demonstrate that he will likely suffer irreparable harm in the

 8   absence of an injunction. However, plaintiff’s motion is scarce on details and it is unclear what

 9   harm, if any, he will suffer absent intervention from this Court. Therefore, plaintiff fails to satisfy

10   his burdens for acquiring injunctive relief and the pending motion should be denied.

11

12                                            III. CONCLUSION

13                   Based on the foregoing, the undersigned recommends that plaintiff’s motion to

14   compel access to legal copies (ECF No. 30) be denied.

15                           These findings and recommendations are submitted to the United States

16   District Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14

17   days after being served with these findings and recommendations, any party may file written

18   objections with the court. Responses to objections shall be filed within 14 days after service of

19   objections. Failure to file objections within the specified time may waive the right to appeal. See

20   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21

22   Dated: June 25, 2020
                                                              ____________________________________
23                                                            DENNIS M. COTA
24                                                            UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                          3
